Citation Nr: 1518875	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service connected irritable bowel syndrome (IBS).

2.  Entitlement to service connection for generalized anxiety disorder not otherwise specified (NOS), to include as secondary to service-connected IBS. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to July 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In April 2014, the Board remanded the issue of entitlement to service connection for generalized anxiety disorder.  

In April 2014, the Board also denied the issue of entitlement to service connection for major depressive disorder.  In November 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand. 

The Veteran testified at a Board hearing via video conference in August 2012 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Offices in Washington, DC. A transcript of the hearing testimony is associated with the claims file.  At the hearing, the Veteran reported his representative "dropped me this morning...." and he proceeded pro se.  The appeal was certified to the Board in July 2012, but the Board finds no Motion to Withdraw in the claims file.  See 38 C.F.R. § 20.608 (2014).  Hence, the cover sheet reflects the Veteran's representative of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the Board's April 2014 Decision to deny service connection for a major depressive disorder, it cited to an April 2010 VA examination report, the subsequent February 2012 addendum opinion, and a December 2010 private opinion.  The Board ultimately found the VA examination to be more probative than the private opinion.

The parties to the Joint Motion For Remand pointed out that both the April 2010 VA examination report and the December 2010 private examination report indicated that the Veteran's major depressive disorder may have preexisted service.  The parties concluded that the Board did not provide reasons and bases that adequately addressed the issue of whether the Veteran was in sound condition upon entering service.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's July 1988 enlistment examination yielded normal psychiatric findings.  Consequently, the Veteran is presumed to have been in sound condition unless said presumption is rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  

The Board finds that the cited psychiatric examinations do not adequately address this issue of whether there was clear and unmistakable evidence of a preexisting condition to rebut the presumption of soundness using the standards set forth in Wagner.  

Generalized Anxiety Disorder

Likewise, the Veteran underwent a July 2014 VA examination in regard to his generalized anxiety disorder.  The examiner referred to a personality disorder, as well as depressive and anxious symptoms that have "have likely been life-long."  The examiner did not use the correct legal standard regarding whether this psychiatric disability (or symptoms thereof) preexisted service.  

Consequently, (and with regard to both issues) the Board finds that a remand is warranted to determine the nature and etiology of the Veteran's psychiatric disabilities, to include an opinion consistent with Wagner, regarding the presumption of soundness.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of his psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected irritable bowel syndrome (IBS).

Specifically, the examiner should render an opinion addressing: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder clearly and unmistakably did NOT increase in severity during service beyond its natural progression.  

If either (a) or (b) are answered in the negative with respect to any psychiatric disorder, the examiner should state whether it is at least as likely as not due to or had its onset during active duty.

The examiner should also render an additional opinion addressing (a) whether any diagnosed acquired psychiatric disorder was caused by his service connected IBS.  If not, has any disorder been aggravated by his service-connected IBS?  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to aggravation.

The examiner should provide a rationale for the opinions.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so. 

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




